Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2017

                                      No. 04-17-00352-CV

                      Brian MCLAUGHLIN and Bobbi Lynn Mclaughlin,
                                    Appellants

                                                v.

        Edward B. FRANKEL, Individually and as Trustee of the Frankel Family Trust,
                                      Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI17653
                      The Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       Appellants’ brief was originally due September 11, 2017. On September 18, 2017,
appellants filed a motion for extension of time to file their brief. We granted appellants’ request
and ordered the brief due on October 11, 2017. Neither the brief nor a motion for extension of
time was filed. We therefore ordered appellants to file, on or before October 30, 2017, their
appellants’ brief and a written response reasonably explaining their failure to timely file their
brief. We cautioned appellants that if they failed to file a brief and the written response by the
date ordered, we would dismiss the appeal for want of jurisdiction. On October 30, 2017,
appellants filed a motion, requesting an additional thirty days to file their brief. After
consideration, we granted appellants’ request and ordered their brief due on November 20, 2017.
Neither the brief nor a motion for extension of time to file their brief has been filed.

       We therefore order appellants to file, on or before December 8, 2017, their appellants’
brief and a written response reasonably explaining their failure to timely file the brief. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellants are further advised
that no further extensions of time to file their brief will be granted absent written proof of
extraordinary circumstances.

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court